Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael S. Brodbine on 10/21/2021.

The application has been amended as follows: 

Claim 15. (Currently Amended) A multirotor aircraft comprising at least one thrust producing unit that is configured according to claim 18.

Claim 18. (Currently Amended) A thrust producing unit for producing thrust in a predetermined direction, the thrust producing unit comprising at least two rotor assemblies and a shrouding that accommodates at most one of the at least two rotor assemblies, wherein the shrouding defines a cylindrical air duct comprising an air inlet region and an air outlet region axially spaced from the air inlet region, with the air inlet region having an undulated geometry in a circumferential direction of the cylindrical air duct; 
wherein the cylindrical air duct has a height defined by the axial distance between the air outlet region and the air inlet region in an axial direction of the cylindrical air duct; wherein the height of the cylindrical air duct differs along the circumferential direction of the cylindrical air duct, with the height 
wherein the cylindrical air duct comprises in the circumferential direction a leading edge, a diametrically opposed trailing edge, a board side lateral shoulder, and a diametrically opposed star board side lateral shoulder, wherein the board side lateral shoulder and the star board side lateral shoulder are respectively arranged in the circumferential direction of the cylindrical air duct between the leading edge and the trailing edge, and wherein the height at the leading edge differs from the height of at least one of the board side lateral shoulder or the star board side lateral shoulder; and wherein [[the]]at least one rotor assembly of the at least two rotor assemblies that is outside the cylindrical air duct, is arranged above the leading edge, trailing edge, board side lateral shoulder and star board side lateral shoulder, about the undulated geometry of the air inlet region. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The nearest prior art is US 20160009387 to Kummer however Kummer does not disclose wherein the height of the cylindrical air duct differs along the circumferential direction of the cylindrical air duct to define the undulated geometry of the air inlet region. While the height of Kummer does differ along the circumferential direction, it only provides a single increasing section and a single decreasing section (e.g. about the circumferential direction starting at the trailing edge area of the inlet) which would not define an undulation.  
US 8387911 to Collette teaches a cylindrical air duct whose height undulates as claimed (e.g. as shown in Fig 3a) however there is no nexus of combination that would motivate one of ordinary skill in the art to modify the cylindrical air duct of Kummer to have the undulating height as taught by Collette.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN A PRUITT whose telephone number is (571)272-8383. The examiner can normally be reached T-F 8:30am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/JUSTIN A PRUITT/               Examiner, Art Unit 3745                                                                                                                                                                                         

/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745